 



EXHIBIT 10.44
CITIZENS BANK OF MASSACHUSETTS
REVOLVING NOTE

      $15,000,000.00   Boston, Massachusetts
April 18, 2007

     For value received, the undersigned, Thompson Center Holding Corporation,
Bear Lake Holdings, Inc., O.L. Development, Inc., K.W. Thompson Tool Company,
Inc., Thompson/Center Arms Company, Inc. and Fox Ridge Outfitters, Inc., (the
“Borrowers”), hereby promise to pay on April 18, 2010 to the order of Citizens
Bank of Massachusetts (the “Bank”), at its main office in Boston, Massachusetts,
or at any other place designated at any time by the holder hereof, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Fifteen Million Dollars ($15,000,000.00), or, if less, the
aggregate unpaid principal amount of all loans under the revolving line of
credit made by the Bank to the Borrowers under the Loan Agreement (defined
below) together with interest on the principal amount hereunder remaining unpaid
from time to time, computed on the basis of the actual number of days elapsed
and a 360-day year, from the date hereof until this Note is fully paid at the
rate(s) from time to time in effect under the Loan and Security Agreement (All
Assets) of even date herewith (the “Loan Agreement”) by and between the Bank and
the Borrowers. The principal hereof and interest accruing thereon shall be due
and payable as provided in the Loan Agreement. This Note may be prepaid only in
accordance with the Loan Agreement.
     This Note is issued pursuant, and is subject, to the Loan Agreement, which
provides, among other things, for acceleration hereof. This Note is the
“Revolving Note” referred to in the Loan Agreement.
     This Note is secured, among other things, pursuant to the Loan Agreement,
and may now or hereafter be secured by one or more other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements.
     The Borrowers hereby agree to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses in the event this Revolving Note
is not paid when due, whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.



--------------------------------------------------------------------------------



 



- 2 -

     All rights and obligations hereunder shall be governed by the laws of the
Commonwealth of Massachusetts and this Note shall be deemed to be under seal.

                      THOMPSON CENTER HOLDING CORPORATION    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    
 
                    BEAR LAKE HOLDINGS, INC.    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    
 
                    O.L. DEVELOPMENT, INC.    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    
 
                    K.W. THOMPSON TOOL COMPANY, INC.    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    
 
                    THOMPSON/CENTER ARMS COMPANY, INC.    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    
 
                    FOX RIDGE OUTFITTERS, INC.    
 
                    By:   /s/ John A. Kelly                   Address:   P.O.
Box 5002    
 
          Farmington Road    
 
          Rochester, NH 03867    